Citation Nr: 1634029	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to a rating in excess of 20 percent for lumbar strain.

3.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 (lumbar spine and special monthly compensation) and November 2009 (diabetes mellitus) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that the RO issued a Statement of the Case regarding eight issues in June 2016.  The record does not yet contain a substantive appeal of these issues and they are not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his February 2011 substantive appeal, regarding the three issues currently on appeal to the Board, the Veteran requested a Board hearing at his local VA office (Travel Board hearing).  The Veteran's representative noted in their July 2016 brief that the Veteran had requested a Board hearing at his local RO but that the requested hearing had not been held.  The representative requested that the claims be remanded so that a hearing could be held.  

VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative.  38 C.F.R. § 20.700 (2015).  As the RO schedules Travel Board hearings, a remand of these matters is warranted to schedule the desired hearing in accordance with the Veteran's request.



Accordingly, the case is REMANDED for the following action:

The RO or AMC shall take all necessary action to schedule the Veteran for a Board hearing before a Veterans Law Judge at the earliest time permitted.  The Veteran and his representative should be notified of the date, time and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




